DOCUMENTS UNDER SEAL
                    Case 5:20-mj-71227-MAG Document 34 Filed 06/30/21 Page 118ofmins.
                                                         TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                           DEPUTY CLERK                              R(&25'(',1=220
M INUTE ORDER                              Ivy Lerma Garcia                           4:35-4:53
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
DONNA M. RYU                               6/30/21                                                     5:20-mj-71227-MAG
                                                       APPEARANCES
DEFENDANT                                   AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
DANIEL CASTRO ROMERO (by Video)                      NO    P    Severa Keith (Prov. Apptd. 4/4/19)            APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT               COUNSEL APPT'D
Thomas Green for Jeffrey Backhus                                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Gustavo Rangel                          APPT'D COUNSEL                 OF CJA FEES
                          PROCEEDINGS SCHEDULED TO OCCUR%<=2209,'(2&21)(5(1&(
       INITIAL APPEAR           PRELIM HRG      MOTION            JUGM'T & SENTG                                STATUS
                                                                                                                 TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             %$,/9,2/%21'           IA REV PROB. or             OTHER
                                                           +5*+(/'PLQV        or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.                ATTY APPT
                                                                                                                 HEARING
                                                      INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED              TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY          SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND           $                                                      SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                DETAINED         RELEASED         DETENTION HEARING               REMANDED
      FOR               SERVICES                                                  AND FORMAL FINDINGS             TO CUSTODY
      DETENTION         REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                     STATUS RE:                 STATUS
7/28/21 (already set)              HEARING                 HEARING                  CONSENT                    TRIAL SET

AT:                                SUBMIT FINAN.            35(/,0+5*            CHANGE OF                  OTHER
                                   AFFIDAVIT                $55$,*10(17             PLEA
1:00 p.m.
                                                            B BBBBBBBBBBBBB
BEFORE HON.                        DETENTION                                         MOTIONS                   JUDGMENT &
                                   HEARING                                                                     SENTENCING
S. van Keulen
       TIME WAIVED               TIME EXCLUDABLE            IDENTITY /            PRETRIAL                   PROB/SUP REV.
                                   UNDER 18 § USC            REMOVAL               CONFERENCE                 HEARING
                                   3161                     HEARING
                                                  ADDITIONAL PROCEEDINGS
Deft. waived his personal appear. & consented to proceed by video conf. All parties appeared by Zoom video conf. Deft. was
advised re: his pret. rel. viols. Deft. admitted to using methamphetamine on 6/9/21 & missed urinalysis testing on 6/18/21 &
6/23/21. Court ordered the Deft. to report to Sober Living Environment by 7/9/21 as directed by Pret. Svcs. cc: Justine; 3UHW6YFV
                                                                                                                         
